 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GUILLERMO TRUJILLO CRUZ,                            No. 2:19-cv-1027 JAM CKD P
12                        Plaintiff,
13           v.                                           ORDER
14    B. SMITH, et al.,
15                        Defendants.
16

17          Plaintiff is a California prisoner proceeding pro se with a civil action. This proceeding

18   was referred to this court by Local Rule 302 pursuant to 28 U.S.C. § 636(b)(1).

19          Plaintiff has requested leave to proceed in forma pauperis. Title 28 U.S.C. § 1915(g)

20   reads as follows:

21                  In no event shall a prisoner bring a civil action . . . [in forma pauperis]
                    if the prisoner has, on 3 or more prior occasions, while incarcerated
22                  or detained in any facility, brought an action or appeal in a court of
                    the United States that was dismissed on the grounds that it is
23                  frivolous, malicious, or fails to state a claim upon which relief may
                    be granted, unless the prisoner is under imminent danger of serious
24                  physical injury.
25          A review of records from this court reveals that, while plaintiff was incarcerated and

26   before this action was filed, the following actions brought by plaintiff were dismissed for failure

27   to state a claim upon which relief may be granted: Trujillo v. Sherman, No. 1:14-cv-1401 BAM;

28   ////
                                                         1
 1   Trujillo v. Ruiz, No. 1:14-cv-0975 SAB; and Cruz v. Gomez, No. 1:15-cv-0859 EPG.1 There is

 2   no allegation by plaintiff that he is under imminent danger of serious physical injury.

 3          In light of the foregoing, plaintiff’s request for leave to proceed in forma pauperis will be

 4   denied. Plaintiff will be granted fourteen days within which to pay the filing fee for this action.

 5   Failure to pay the filing fee within fourteen days will result in a recommendation that this action

 6   be dismissed.

 7          Accordingly, IT IS HEREBY ORDERED that:

 8          1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 16) is denied.

 9          2. Plaintiff is granted fourteen days within which to pay the $400 filing fee for this action.

10   Failure to pay the filing fee within fourteen days will result in a recommendation that this action

11   be dismissed.

12   Dated: September 3, 2019
                                                      _____________________________________
13
                                                      CAROLYN K. DELANEY
14                                                    UNITED STATES MAGISTRATE JUDGE

15

16

17   1
     cruz1027.3k
18

19

20
21

22

23

24

25   1
       The court notes that all three of these actions were dismissed by magistrate judges where only
26   plaintiff consented to the magistrate judge. The Ninth Circuit recently held although there is no
     longer a “dispute that a magistrate judge lacks the authority to dismiss a case unless all parties
27   have consented to proceed before the magistrate judge,” a prisoner plaintiff “cannot escape” the
     28 U.S.C. § 1915(g) consequences of such a dismissal “through an untimely collateral attack.”
28   Hoffman v. Pulido, 928 F.3d 1147, 1150-51 (9th Cir. 2019).
                                                        2
